SH-/5-
                                ELECTRONIC RECORD




COA # 14-14-00777-CR                              OFFENSE: Burglary of a Habitation


STYLE: Luke Wayne Hilton v The State of Texas     COUNTY: Harris

                                                                     th
COA DISPOSITION: Affirmed                         TRIAL COURT: 228"' District Court


DATE: June 23, 2015   Publish: No                  TC CASE #: 1408458




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Luke Wayne Hilton v The State of Texas

CCA#


         PROSE                      Petition    CCA Disposition:          %&-IS
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:.

DATE:     /VJnfJ-**tJ~                          SIGNED:                      PC:

JUDGE:      £0A (MAa^*—                         PUBLISH:                     DNP:




                                                                                      MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:


                                                                            ELECTRONIC RECORD
                                                                       °M>*IS
                        ELECTRONIC RECORD



COA#      04-14-00393-CR                       OFFENSE:        Murder

          Asel Abdygapparova v The
STYLE: State of Texas                          COUNTY:         BEXAR

COA DISPOSITION:     AFFIRMED                  TRIAL COURT:    379th


DATE:06/04/2015                 Publish: NO    TCCASE#:        2001CR4918A




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA#:


      APPELLANT-***                 Petition        CCA Disposition:    <\\k>-lS
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE: /D/flfa/T                         _           SIGNED:                  PC:

JUDGE:      (Km
             f,<U (Ja
                  IJAAsl*       ,                   PUBLISH:                 DNP:

izkt-y   fM>V~ rpf\K-pci/'kr"JG-^
                                                                              MOTION FOR

                                              REHEARING IN CCA IS:

                                           JUDGE: